940 F.2d 1538
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Charles Curtis HARRIS, Plaintiff-Appellant,v.N.H. SCOTT, Warden, Julius Hass, Superintendent ofEducation, Ester Matthews, Unit Manager, DannyAlexander, Case Manager, Defendants-Appellees.
No. 91-7037.
United States Court of Appeals, Tenth Circuit.
Aug. 14, 1991.

Before STEPHEN H. ANDERSON, TACHA and BRORBY, Circuit Judge.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Charles Curtis Harris, an inmate at Jackie Brannon Correctional Center, McAlester, Oklahoma, appeals the dismissal of his civil rights action, pursuant to 42 U.S.C. Sec. 1983, against various corrections officials and personnel.  In his complaint, Harris contended that his constitutional rights were violated in numerous ways when, among other things, he was compelled to attend allegedly voluntary educational programs, and subjected to a loss of class level status and punished in other ways when he refused.  On appeal, he essentially quarrels with the authorities, reasoning, and information relied upon by the district court.  We disagree.  The district court was entirely correct in its analysis and disposition.


3
Because Harris has failed to make a rational argument on the law and facts supporting his claims, Coppedge v. United States, 369 U.S. 438 (1962);  Ragan v. Cox, 305 F.2d 58 (10th Cir.1962), we deny his motion to proceed in forma pauperis.  The appeal is DISMISSED.  The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3